SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net March 4, 2010 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: Jim B. Rosenberg, Senior Assistant Chief Accountant Mark Brunhofer, Senior Staff Accountant Kei Nakada, Staff Accountant Re: Sunwin International Neutraceuticals, Inc. (the "Company") Form 10-K for Fiscal Year Ended April 30,2009 Filed July 29, 2009 Commission File No. 000-53595 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated February 1, 2010 on the above-referenced filing.Following are the Company’s responses to the staff’s comments, which such responses appear in the same order as the comment letter for ease of review: Consolidated Financial Statements Note 7 – Income Taxes, page F-15 1. Please disclose a description of “permanent differences” and “abatement of foreign income taxes.”In addition, disclose the federal statutory rate used in calculated “income tax provision at federal statutory rate” and the reason for differences between the rates used between periods presented. RESPONSE:The
